772 F.2d 907
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GILBERT LEAL, PETITIONER-APPELLEE,v.RONALD C. MARSHALL, RESPONDENT-APPELLANT.
NO. 84-3873
United States Court of Appeals, Sixth Circuit.
8/30/85

N.D.Ohio
REMANDED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF OHIO
BEFORE:  MARTIN, JONES and WELLFORD, Circuit Judges.
Per Curiam.


1
Respondent, Attorney General of the State of Ohio appeals the order of the district court which granted a writ of habeas corpus on the grounds of several Brady violations.  See Brady v. Maryland, 373 U.S. 83, 87 (1963).  We REMAND the case for further consideration in light of United States v. Bagley, 105 S. Ct. 3375 (1985).